DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed October 11, 2021. Claims 1, 2, 6-8 and 10-12 have been amended. Claims 3, 4 and 9 have been cancelled. Claims 13 and 14 have been newly added. Claims 1, 2, 5-8 and 10-14 are currently pending.

Claim Interpretation
All claim interpretation issues have been addressed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, 8, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisogurski et al. (Lisogurski; US Pub No. 2015/0372433 A1) in view of Kiani (US Pub No. 2008/0108884 A1) and Petrosenko et al. (Petrosenko; US Pub No. 2005/0273940 A1).
As per claim 1, Lisogurski teaches a physiological parameter signal fusion processing method comprising:
respectively analyzing at least two (paragraph [0046], lines 1-8), so as to obtain a feature of each of the at least two physiological parameter signals (paragraph [0047], line 16);
calculating a signal quality index for each of the at least two physiological parameter signals according to the feature of each of the at least two physiological parameter signals (paragraph [0047], lines 14-16);
displaying the signal quality index for each of the at least two physiological parameter signals as a signal index graph (paragraph [0047], lines 14-16), wherein each signal index graph is dynamically filled to reflect the siqnal quality index;
… the signal index graph corresponding to the physiological parameter signal of the at least two physiological parameter signals… signal quality index (Fig. 3, Signal Quality Index (SQI) Bar Graph 56; paragraph [0047], lines 14-16)


Lisogurski does not expressly teach wherein each signal index graph is dynamically filled to reflect the siqnal quality index;
highlighting the… graph corresponding to the physiological parameter signal of the at least two physiological parameter signals that has a highest.
	Kiani teaches wherein each signal index graph is dynamically filled to reflect the signal quality index (paragraph [0027], lines 3-4; paragraph [0028], lines 9-11).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the dynamic bar graph as taught by Kiani, since Kiani states in paragraph [0028] that such a modification would result in displaying the most current data. 
	Petrosenko teaches highlighting the…  graph corresponding to the physiological parameter signal of the at least two physiological parameter signals that has a highest  (Fig. 10, Level 840; paragraph [0065], lines 5-7).

As per claim 2, Lisogurski in view of Kiani and Petrosenko further teaches the method of claim 1, wherein highlighting 
highlighting, by means of a color, a graphic and/or an identifier, the physiological parameter signal of the at least two physiological parameter signals that has the highest (Petrosenko, Fig. 10, Level 840; paragraph [0065], lines 5-7) signal quality index (Lisogurski, paragraph [0047], lines 14-16)  
As per claim 8, (see rejection of claim 1 above) a physiological parameter signal fusion processing apparatus, wherein the apparatus comprises:
a processor (Lisogurski, paragraph [0048], lines 8-11) that respectively analyzes at least two physiological parameter signals, so as to obtain a feature of each of the at least two physiological parameter signals and calculates a signal quality index for each of the at least two physiological parameter signals according to the feature of each of the at least two physiological parameter signals; and
a display device that displays the signal quality index for each of the at least two physiological parameter signals as a signal index graph, wherein each signal index graph is dynamically filled to reflect the signal quality index



As per claim 13, Lisogurski in view of Kiani and Petrosenko further teaches the method of claim 1, wherein each signal index graph is a signal bar graph that comprises plurality of parallel bars that are either filled or empty, and the number of filled bars reflects the signal quality index (Lisogurski, Fig. 3, Signal Quality Index (SQI) Bar Graph 56; paragraph [0047], lines 14-16; Petrosenko, Fig. 10).
As per claim 14, (see rejection of claim 13 above) the apparatus of claim 8, wherein each signal index graph is a signal bar graph that comprises a plurality of parallel bars that are either filled or empty, and the number of filled bars reflects the signal quality index.

Claims 5, 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisogurski in view of Kiani and Petrosenko as applied above, and further in view of Wilson et al. (Wilson; US Pub No. 2009/0285788 A1).
As per claim 5, Lisogurski in view of Kiani and Petrosenko teaches the method of claim 1.
Lisogurski in view of Kiani and Petrosenko does not expressly teach further comprising:
performing a homology determination on the at least two physiological parameter signals according to the features of the at least two physiological parameter signals, so as to obtain a homology determination result for the at least two physiological parameter signals, with the homology determination result comprising being homologous and non- homologous.
Wilson teaches further comprising:
performing a homology determination on the at least two physiological parameter signals according to the features of the at least two physiological parameter signals, so as to obtain a homology determination result for the at least two physiological parameter signals, with the homology determination result comprising being homologous and non- homologous (paragraph [0179], lines 8-13).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the homology determination as taught by Wilson, since Wilson states in paragraph [0179] that such a determination is well known in the art for identifying a parameter of interest.
As per claim 6, Lisogurski in view of Kiani and Petrosenko, and further in view of Wilson, further teaches the method of claim 5, further comprising: wherein 
if the homology determination result indicates that at least two physiological parameter signals are displaying an indication that the at least two physiological parameter signals are homologous (Lisogurski, paragraph [0046], lines 1-8; paragraph [0047], lines 14-16: displaying; Wilson, paragraph [0179], lines 8-13: homologous) 

As per claim 10, (see rejection of claim 5 above) the apparatus the processor is further to 
perform a homology determination on the at least two physiological parameter signals according to the features of the at least two physiological parameter signals, so as to obtain a homology determination result for the at least two physiological parameter signals, with the homology determination result comprising being homologous or non-homologous.
As per claim 11, (see rejection of claim 6 above) the apparatus of claim 10, wherein the display device is to display an indication that the at least two physiological parameter signals are homologous if the homology determination result indicates that the at least two physiological parameter siqnals are homologous;



Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisogurski in view of Kiani and Petrosenko as applied above, and further in view of Feldman et al. (Feldman; US Patent No. 5,626,140).
As per claim 7, Lisogurski in view of Kiani and Petrosenko teaches the method of claim 1, further comprising:
calculating a parameter for each of the at least two physiological parameter signals according to the feature of each of the at least two physiological parameter signals (Lisogurski, paragraph [0047], lines 14-16: signal quality index based on EEG signal channel quality for each parameter); and
… the parameter for each of the at least two physiological parameter signals based the respective signal quality indexes (Lisogurski, paragraph [0047], lines 14-16).
	Lisogurski in view of Kiani and Petrosenko does not expressly teach correcting the parameter for each of the at least two physiological parameter signals based the respective signal quality indexes at least two physiological parameter signals.
	Feldman teaches correcting the parameter for each of the at least two physiological parameter signals… at least two physiological parameter signals (col. 2, lines 22-28 & 53-67; col. 3, lines 1-5).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the correction as taught by Feldman, since Feldman states in column two that such a modification would result in outputting data having the highest confidence level.
As per claim 12, (see rejection of claim 7 above) the apparatus of claim 8, wherein the processor is to 
calculate a parameter for each of the at least two physiological parameter signals according to the feature of each of the at least two physiological parameter signals[;]] and
correct the parameter for each of the at least two physiological parameter signals according to the respective signal quality indexes the at least two physiological parameter signals.

Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/             Primary Examiner, Art Unit 2684